Citation Nr: 1644395	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.   12-30 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease and spondylosis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

I.  Altendorfer, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1987 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2013, January 2015, and July 2015, the Board remanded the current issue for further evidentiary development.  The Board subsequently sought a Veterans Health Administration (VHA) expert opinion in August 2016 and received a response in October 2016.  


FINDING OF FACT

The Veteran's low back disability (degenerative disc disease and spondylosis) had its clinical onset during his period of active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability (degenerative disc disease and spondylosis) have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a low back condition that originated from documented incidents and injuries in service.  Following review of the evidence of record, the Board finds that service connection is warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R.  § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Additionally, arthritis is classified as a "chronic disease" under 38 C.F.R.  § 3.309(a).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir.  2013).

First, the Board notes that a current low back disability has been confirmed.  Specifically, Dr. Dowe in 2010 and a VA examiner in February 2011 diagnosed the Veteran with degenerative disc disease. Additionally, Dr. Frankel-Tiger in March 2011 diagnosed the Veteran with spondylosis.    

Next, the Veteran's service treatment records document complaints of pain in his lower back area in February 1988, lower back pain after running into a door frame in March 1989, soft tissue trauma to his back in March 1989, and back pain resulting in a diagnosis of mechanical back pain in February 1990.   

The third element of service connection, nexus to service, is met by the VHA specialist's October 2016 opinion.  There, the specialist opined that "it is a possibility greater than 50% that his back problems did develop from his injuries in the service as degenerative disk disease and spondylosis was noted while still in the service in 1990."  He further explained that "any degenerative disk disease contributes more stress on the facet joints as the disks flatten out which contributes to the arthritic changes, hence the spondylosis."

February 2011, February 2014, August 2015 VA examiners did not share the VHA specialist's opinion that the Veteran's current low back disability did originate in service.  The VA examiners solely relied on the fact that the Veteran failed to report pain during his separation medical examintion and during his enlistment examination for the Reserves of the Coast Guard when making their determination.  The Board finds more probative the October 2016 VHA specialist's explanation that degenerative disc disease contributes to his arthritic conditions, especially because the Veteran was diagnosed with spondylosis in service.  

As each of the elements of service connection is met, service connection for low back disability (degenerative disc disease and spondylosis) is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

Service connection for a low back disability (degenerative disc disease and spondylosis) is granted.  




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


